DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 4th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I in the reply filed on August 4th, 2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2013/0072935) in view of Shadeck (US 8,109,956).
 	Regarding claim 1, Matsuda et al. disclose a handheld surgical device, comprising a proximal portion (see figure below), including a handle (102c) having a contact surface (see figure below) that extends along a major length of the proximal portion, and a switch (104) operable to have a cover setting (¶57 in view of ¶53, figure 9) and an uncover setting (figures 11-12); and a distal portion (see figure below), including a neck portion (102) including a cavity (through bore of 102, see figures 8 and 10) therein and an outer surface (see figure below) that extends along a major length of the distal portion, a shroud (102a) connected to the neck portion, and a working portion (101) configured to cut a bone, drill into the bone, or both cut and drill into the bone (if one so chooses to use it on bone), the working portion configured to have a retracted position (figure 9) and an extended position (figures 11-12), wherein at least a portion of the working portion is outside the cavity in the extended position (figures 11-12) and the at least a portion of the working portion is contained in the cavity in the retracted position (figure 9); and wherein in the cover setting, the working portion is in the retracted position (figure 9) and contained in the cavity (figure 9), and in the uncover setting (figures 11-12), the working portion is in the extended position and disposed outside of the cavity (figures 11-12), wherein the proximal portion and the distal portion are separable (if one so chooses to disconnect the two pieces from one another), and wherein the contact surface and the outer surface are aligned (figure 8).
 	Matsuda et al. fail to expressly teach or disclose the neck portion includes a cutting edge.
 	Shadeck discloses a handheld surgical device (22, figure 2) having a distal portion (figure 4A) with a shroud (72) ending in a cutting edge (84, figure 4A, column 6, lines 6-7 and 21-24).  The cutting edge permits partial separation or isolation of the tissue that is to be removed by the working portion (column 6, lines 6-7 and 21-24).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the shroud of Matsuda et al. to have a cutting edge as taught by Shadeck as it permits partial separation or isolation of the tissue that is to be removed by the working portion.

    PNG
    media_image1.png
    241
    687
    media_image1.png
    Greyscale

 	Regarding claim 2, Matsuda et al. disclose the claimed invention except for the shroud is cup shaped.	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the shroud to be cup shaped, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a cover for covering a cutting element.
 	Regarding claim 3, Matsuda et al. disclose the proximal portion includes a motor (¶49 “motor drive unit”) and a power supply (¶49, see US Pat. 5,871,493 figures 1-3B which are incorporated by reference) to power the motor, wherein the motor is connected to the working portion and drives the working portion (¶49).
 	Regarding claim 4, Matsuda et al. disclose the working portion includes a cutting blade (101c).
 	Regarding claim 5, Matsuda et al. disclose the cutting blade is a twist drill, oval-shaped, matchstick-shaped, pear-shaped, or fluted ball shaped (figure 7). 	Regarding claim 6, Matsuda et al. disclose the cover setting of the switch prevents the cutting blade from performing a function (cutting around the entire circumference) and enables the shroud to function (function as a cover/guide for 101, figures 11-12).
 	Regarding claim 7, Matsuda et al. disclose the uncover setting provides the cutting blade to perform a cutting function and disables the shroud from the cutting function (figures 7-12, ¶57-59 in view of ¶53).
 	Regarding claim 8, Matsuda et al. fail to expressly teach or disclose the working portion is approximately from 0.5 mm to 10.0 mm.
 	It would have been an obvious matter of design choice to have constructed the working portion to be from 0.5 mm to 10.0 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
 	Regarding claim 9, Matsuda et al. disclose the switch is operable in a direction along the major length of the proximal portion (figures 7-12).
 	Regarding claim 10, Matsuda et al. disclose the proximal portion and the distal portion are cylindrical (figure 7). 	Regarding claim 11, Matsuda et al. disclose the proximal portion has a first connection end (see figure below) and the distal portion has a second connection end (see figure below), the first connection end and the second connection end abutting when the proximal portion and the distal portion are connected (figure 8A), and the first connection end and the second connection end have a matching geometry (figure 8, the inner diameter of 103 matches the outer diameter of 102 to create the connection between the two).

    PNG
    media_image2.png
    483
    572
    media_image2.png
    Greyscale

 	Regarding claim 16, Matsuda et al. disclose the working portion is movable relative to the neck portion (figures 7-12).
 	Regarding claim 17, Matsuda et al. disclose the working portion is retractable or extendable to transition between the retracted position and the extended position (figures 7-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775